Citation Nr: 1627086	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-19 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which declined to reopen the previously denied claim of entitlement to service connection for a lumbar strain.

The Veteran and his wife testified at a hearing before the undersigned in August 2012.  A hearing transcript is of record.

In a January 2014 decision, the Board reopened the Veteran's previously denied service connection claim for a lumbar spine strain and remanded the claim for further evidentiary development.  


FINDING OF FACT

The Veteran's current low back disability of arthritis of the lumbar spine is at least as likely as not the result of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including arthritis, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a).  When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  

Medical evidence of record clearly shows that the Veteran suffers from degenerative arthritis of the lumbar spine.  A March 2010 VA examination report noted that the arthritic changes were primarily present at L5-S1.  During the examination, he reported having had a history of low back pain since 1972, during service.  An April 2014 VA examination report confirmed that arthritis diagnosis.

The Veteran's service treatment records indicate that he frequently complained of low back pain during service.  For instance, he complained of low back pain in April 1974, and later that month, he reported falling on his back.  He again experienced back pain that same month when planting a tree.  Complaints continued through June 1975.  In his August 1975 report of medical history for his separation examination, he reported having recurrent back pain.  

Following service, the Veteran sought treatment for low back pain in May 1990, after injuring his back as a result of lifting a pool table in the course of his employment.  X-rays showed no fracture or dislocation, but did show marked flattening of the lumbar lordosis.  

The Veteran reported during his August 2012 hearing that he believed his back disability was caused by service as a result of strenuous exercises, climbing mountains while carrying a 60-poung backpack and sleeping on rough mountain terrain, and as a result of an injury when training with a pugil stick.  He reported a sudden onset of back pain in service in 1972 after completing field exercises.  He maintained that his May 1990 work injury was a result of a prior injury incurred during active service.  He reported that he had continual problems with back pain immediately after his separation from service through the time of his work injury, and that he only self-medicated and suffered through the pain without seeking medical attention.  The Veteran's wife additionally testified that he suffered from back pain from the time they married in 1986 through the time of his work injury in May 1990.  

The Veteran is competent to report symptoms of chronic low back pain and the medical evidence confirms a lengthy history of low back pain.  Additionally, his reports are corroborated by his wife's testimony, who has worked in the medical field.  Overall, the Veteran's reports are consistent with the medical evidence of record.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Based on this competent and credible evidence, a continuity of low back pain symptomatology has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.

The March 2010 VA examiner provided a negative opinion with respect to the relationship between the Veteran's low back disability and his service.  The examiner based the opinion, however, on a lack of corroboration of medical literature supporting evidence that lumbar strains increase incidents of degenerative arthritis.  He noted further that there was no indication that labor jobs or heavy manual lifting increases lumbar spine pathology.  He concluded instead that most often, it is an actual phenomenon of degenerative change that is age related and is present in most individuals, which is not considered pathologic, but normal physiologic changes for a 55-year old person.  The Board has found, however, that the examiner did not give consideration to the Veteran's reports of back problems that started in service and continued after discharge, or of his reports of in-service injuries affecting the back.  Moreover, the examiner did not clearly address medical evidence of multiple reports of back pain during the Veteran's service.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Thus, the examiner's opinion is afforded minimal probative value.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

An April 2014 VA examination revealed a diagnosis of lumbar spine degenerative arthritis.  The examiner then opined that there was less than a 50 percent probability that the Veteran incurred his back problem in service but did so on the basis that he "had some low back problems in service but his main problem started in 1990 after service."  Stating that his "main" problem began in 1990 after service is found by the Board to imply that some problem still existed at the time of the accident.  Therefore, the Board finds that it has no alternative but to give the Veteran the benefit of the doubt, and conclude that at least some of his arthritis of the lumbar spine is related to his injury in service.  

In summary, the evidence is at least in equipoise with respect to whether the current lumbar spine degenerative arthritis was incurred in service.  Accordingly, service connection for such disability is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for arthritis of the lumbar spine is granted.




____________________________________________
Michael J Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


